EXHBIIT 4.A SOUTHERN NATURAL GAS COMPANY as Issuer SOUTHERN NATURAL ISSUING CORPORATION as Co-issuer WILMINGTON TRUST COMPANY as Original Trustee and THE BANK OF NEW YORK TRUST COMPANY, N.A. as Series Trustee SIXTH SUPPLEMENTAL INDENTURE Dated as of November 1, 2007 To INDENTURE Dated as of June 1, 1987 TABLE OF CONTENTS Page ARTICLE 1 Relation to Indenture; Definitions. 2 SECTION 1.01. Relation to Indenture. 2 SECTION 1.02. Definitions. 2 SECTION 1.03. General References. 2 ARTICLE 2 Amendments to Original Indenture. 2 SECTION 2.01. Co-issuer Party. 2 ARTICLE 3 Miscellaneous. 3 SECTION 3.01. Certain Trustee Matters. 3 SECTION 3.02. Continued Effect. 3 SECTION 3.03. Governing Law. 3 SECTION 3.04. Counterparts. 3 SIXTH SUPPLEMENTAL INDENTURE, dated as of November 1, 2007 (this "Sixth Supplemental Indenture"), among (i)
